Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art are
Bae (KR20150075250A) and Bae’640 (KR2013076640A).
Bae discloses a non-oriented electrical steel sheet and method for manufacturing the steel sheet.  The steel sheet comprises overlapping compositions as illustrated in Table 1 of previous office action of 04/07/022 except Sn and Sb are included together in the steel sheet compositions as required by instant claim 1.
Bae’640 discloses the addition of Sn and/or Sn between 0.01-0.2% effectively suppress the diffusion of nitrogen through the grain boundary and suppress the {111} texture harmful to magnetism and increase the favorable {100} texture to improve magnetic properties (paragraph [0064]).  Tables 1 and 2 (paragraphs [0097]-[0098]) has Samples A4 and A9 with summation of Sn+Sb both within claimed range of Sn+Sb and result in iron loss of W15/50 at 1.91 and 1.99 respectively. 
However, none of cited art discloses instant claim 1 required Formulas 1 through 4.
Regarding formula (1) and (2), none of cited art has a single Inventive Example having Al+Mn between 0.9 to 2.1 as required by formula (1).  none of cited art has a single inventive example meeting Formula (2).
Regarding formula (4), it is interpreted an improved aggregation structure.
In view of instant application discloses a non-oriented electrical steel sheet having improved magnetic properties and an improved aggregation structure and a method for manufacturing the same by controlling the components through the relational formulas of amounts of Si, Al, Mn, P, Sn, and Sb (instant application PGPUB paragraph [0008]), it is not reasonable to conclude that cited prior art’s grain oriented electric steel sheet  would necessarily meet instant claim 1 required Formula (1) through (4).
No prior art can be found to disclose instant claims 1 and 4 required compositions ranges and Formulas (1) through (4).
Hence, instant claims 1-2 and 4-7 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733